Citation Nr: 1135784	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine (lumbar spine disability), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for left foot drop, to include as secondary to degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a left foot condition, to include as secondary to degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from September 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which denied the Veteran's petition to reopen his service connection claim for his lumbar spine disability and denied service connection for his left foot drop and left leg disorder.  

The Veteran testified before the undersigned Veterans Law Judge during a March 2011 travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The issue of service connection for the Veterans' bilateral upper extremities has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Because the Veteran is seeking service connection for his left foot and left leg, to include as secondary to his lumbar spine disability, any decision with respect to the claim of service connection for his lumbar spine disability may affect these claims and are thus inextricably intertwined with the claim of service connection for his lumbar spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  A decision on these issues is deferred pending resolution of the lumbar spine claim addressed in the REMAND.  


FINDINGS OF FACT

1. An unappealed March 2002 rating decision initially denied the claim of entitlement to service connection for a lumbar spine disability, finding no evidence of nexus.  

2.  Evidence received since the March 2002 rating decision raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The March 2002 rating decision that denied the claim of entitlement to service connection for a lumbar spine disability is final; evidence received since March 2002 in relation to this claim is new and material; the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the Veteran's petition to reopen his claim of service connection for a lumbar spine disability, the Board has granted the Veteran's petition, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

The Veteran initially raised a claim of service connection for low back pain, which was denied by the RO in a March 2002 rating decision.  He was notified of the adverse decision and did not appeal.  In September 2003, the Veteran filed a claim for a back injury.  That claim was denied in an April 2004 rating decision, which found that the Veteran had not submitted new and material evidence sufficient to reopen the March 2002 denial.  In June 2007, the Veteran filed a petition to reopen his claim. The RO found that no new or material evidence had been submitted and denied the petition in an October 2007 rating decision.  The Veteran disagreed with the October 2007 decision and this appeal ensued.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7104, 7105(c)(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a)(2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the March 2002 rating decision, the claims file included the Veteran's service treatment records, dated from September 1965 to September 1969 and from September 1990 to February 1991, a November 2001 VA examination, and statements from the Veteran.  

The service treatment records provided that in December 1965 the Veteran reported a lump on his back which was found to be a contusion on the medial lumbar region of the back.  In an October 1968 treatment note, the Veteran reported pain in his low back which made normal function like getting out of bed or putting on socks and shoes difficult.  He reported that he fell while in the engine room during heavy seas in the summer of 1967 and had on and off problems since that time.  The Veteran also reported a history of recurrent back pain in the Reports of Medical History dated in August 1969, April 1981, and April 1984.  The April 1981 examiner wrote that the Veteran had recurrent back pain after suffering an injury in 1967.  After April 1984, the Veteran expressly denied recurrent back pain during his subsequent medical examinations.  

During a November 2001 VA examination, the Veteran reported that after he initially injured his back in 1967, he reinjured it a year later after doing heavy lifting.  He reported that his back locked up and he was unable to stand.  He was treated with rest and muscle relaxants with resolution of his symptoms.  He indicated no difficulty until the past four years when he started to develop low back pain again.  After examination, the Veteran was diagnosed with traumatic arthritis of the lumbosacral spine.  
The Veteran's service connection claim was denied in a March 2002 rating decision.  The RO found no nexus existed between the Veteran's current arthritis of the lumbosacral spine and his in-service treatment.  The RO also found that there was no continuity of symptomatology.  

After the March 2002 rating decision, the claims file included a May 2007 VA initial evaluation which noted the Veteran's initial in-service accident.  The Veteran reported not noticing any problems with his lower extremities until 2005 when he started to notice his left foot was "flopping."  The Veteran was diagnosed with a history of injury to the lumbar spine in August 1967.  A May 2007 x-ray report reveals moderate degenerative changes at the lower lumbar with narrowed disc space at L2-3.  

In a January 2008 VA examination, the Veteran reported continued low back pain.  The Veteran was diagnosed with lumbar degenerative disc and facet disease.  The examiner opined that based upon the findings during the examination and review of the claims file and service medical records, it was less likely than not that the Veteran's current lumbar spine arthritis was due to his 1967 low back injury.  The examiner opined that the Veteran's current lumbar spine condition was more likely related to chronic degenerative changes associated with aging.  

The Veteran also submitted private medical records from Dr. K.D.B. dated from November 2008 to January 2009, which showed complaints of and treatment for lumbar pain.  VA treatment records from December 2007 to July 2008 indicate that the Veteran continued to seek treatment for his low back pain.  The Veteran also submitted numerous treatment records from various neurologists which indicated complaints of continued low back pain as well as left foot drop and left leg weakness.  

In a January 2009 private treatment note, Dr. K.D.B. indicated that the Veteran had undergone back surgery in December 2008 and was following up with the surgery.  In this note, the Veteran indicated that his left leg pain had essentially resolved.  He had no major numbness or sensory changes in his left leg.  He had mild numbness around the lumbar incision and some mild lower back pain at the surgery site.  Dr. K.D.B. indicated that the Veteran's left lumbar radiculopathy symptoms were improving as well as his left foot weakness.  The physician then provided that the Veteran's spinal stenosis was caused by the Veteran's service.  The physician provided that the time spent on small boats on rough seas between 1973 and 1993 was a contributing factor to the Veteran's lumbar degenerative disease leading to stenosis.  

VA treatment records dated from November 2010 to March 2011 show continued complaints of low back pain and left leg weakness and pain.  

The Veteran also provided testimony as to his in-service lumbar spine disability, his continued low back pain, and his subsequent treatment.  The Veteran is competent to report how he was injured and the continued pain and treatment he receives for his lumbar spine disability.  See Justus, 3 Vet. App. 510.  

Again, the RO denied the Veteran's lumbar spine claim in March 2002 because there was no evidence of nexus or continuity of symptomatology.  Since the March 2002 rating decision, new evidence has been received which shows a possible nexus between the Veteran's current degenerative joint disease of the lumbar spine and his service.  The evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim of service connection for a lumbar spine disability is granted.   See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for a lumbar spine disability is granted.  



REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c) (4) (iii).  As discussed above, the Veteran's petition to reopen the service connection claim has been granted.  

The Veteran was afforded a VA examination in association with his lumbar spine disability in January 2008.  During the examination, the examiner noted that the Veteran injured himself in 1967 and that the Veteran's current lumbar spine condition was not likely related to this incident.  However, as provided above, the Veteran sought treatment for low back pain in 1965 and 1968.  He continued to complain of low back pain until 1984 as seen in the various reports of various medical histories.  Unlike the VA examiner's implications that the Veteran had a one-time injury, the service treatment records indicate that the Veteran was seen at least twice for low back pain and continued to complain of this pain through 1984.  Further, the Veteran has provided testimony and written statement indicating that after his service separation, he continued to have some low back pain which became increasingly worse in 2005 when he sought medical treatment through the VA medical center.  As provided above, the Veteran is competent to discuss his symptoms both during and after service.  However, the January 2008 VA examination is without a discussion as to the Veteran's assertions of continued symptomatology.  As such, the examination is inadequate and the matter must be remanded for a clarifying medical opinion.

The Board notes that the claims file contains a private medical opinion dated in January 2009 which indicates a possible nexus between the Veteran's service and his current lumbar spine disorder.  However, this physician does not appear to have read the Veteran's claims file, as there is no mention of the Veteran's in-service injury in 1967 or his subsequent complaints of low back pain.  As such, a remand is necessary to obtain a comprehensive medical opinion regarding the etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether his lumbar spine disability is as likely as not etiologically related to a disease, injury or event in service.  The examiner should specifically address the Veteran's treatment in 1965 and in 1968, the continued complaints of low back pain through 1984 as provided in the Reports of Medical History, and the private treatment records, to include the January 2009 treatment note from Dr. K.D.B.  It is noted that the Veteran is competent to report the continuity of sympotomatology regarding his back pain.  The examiner should provide an opinion based on the Veteran's history and the medical evidence.

The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.  Additional examination or other clinical testing should be administered as deemed necessary or appropriate.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2. Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


